932 F.2d 968
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Joseph KASSAB, Plaintiff-Appellant,v.Sandy GORSUCH, Robert Mandenberg, Dale Williams, RobertLecureux, Robert Brown, the Michigan Department ofCorrections, Defendants-Appellees.
No. 90-2343.
United States Court of Appeals, Sixth Circuit.
May 15, 1991.

1
Before KRUPANSKY and MILBURN, Circuit Judges, and BERTELSMAN, District Judge.*

ORDER

2
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Joseph Kassab appeals the district court's judgment granting summary judgment for defendants in this 42 U.S.C. Sec. 1983 prisoner civil rights case.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Kassab claimed that his constitutional rights were violated when he was required to submit to a drug urinalysis test.  Specifically, he claimed that the drug testing policy and procedures violate his fifth amendment right to avoid self-incrimination.  He also alleged that the random drug testing program subjected him to a unreasonable search and seizure, and that he was not afforded due process of law.  Finally, he claimed that these procedures violated his rights under the equal protection clause.  The defendants are the Michigan Department of Corrections and several of its employees.  He requested damages and injunctive relief.


4
Upon review of the magistrate's report and recommendation, the district court granted summary judgment for the defendants.  The court decided that Kassab's constitutional rights had not been violated.    See Schmerber v. California, 384 U.S. 757 (1966);  Skinner v. Railway Labor Executives, 489 U.S. 602 (1989);  Wolff v. McDonnell, 418 U.S. 539, 564 (1974).


5
Kassab raises the same arguments on appeal.


6
Upon consideration, we conclude that the district court properly granted summary judgment for the defendants.  Accordingly, for the reasons stated in its opinion dated October 16, 1990, the district court's judgment is hereby affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable William O. Bertelsman, U.S. District Judge for the Eastern District of Kentucky, sitting by designation